Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
The amendment filed October 12th, 2021 does not place the application in condition for allowance.
The 112(a) rejections of claims 13-20 and 22-25 are maintained.
The 112(b) rejections of claims 13-20 and 22-25 are maintained.
The rejections over Wang in view of Kothari are withdrawn due to Applicant’s amendment.
The rejections over Wang in view of Petkie are maintained.
The rejections over Afify in view of Petkie are maintained.
New grounds for rejection follow.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-20 and 22-25 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject 

Regarding Claims 13 and 23, Applicant recites, inter alia, “wherein the narrow reflection band has a width no greater than 5% of a central reflected wavelength” and “wherein the narrow reflection bands have a width no greater than 5% of their respective central reflected wavelengths”. Applicant has not disclosed a central reflected wavelength being “of the narrow reflection band” as claimed.  Applicant discloses that the term “narrow reflection band” means a reflection band having a width no greater than 5% of the central reflected wavelength (i.e. in the green at a central wavelength of 550 nm, a narrow band would be less than 28 nm) (Instant Specification – Paragraph 073).  Applicant discloses that the narrow reflection band does not have a width greater than 5% of a central reflected band, not a “wavelength”.
Accordingly, Applicant has not disclosed the subject matter in the specification in such a way as to reasonably convey to one skilled in the relevant art at the time the application was filed that the narrow reflection band has a width no greater than 5% of a central reflected wavelength.  Rather, Applicant has disclosed that the narrow reflection band reflects a width no greater than 5% of a band of green wavelengths.  Appropriate action is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 13-20 and 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 13, Applicant recites, inter alia, “high reflectivity”, and “wherein high reflectivity includes reflectivity greater than 30%”.  It is unclear what constitutes a “high” reflectivity, can it include characteristics other than a reflectivity greater than 30%?  Appropriate action is required.

Regarding Claim 13, Applicant recites, inter alia, “a narrow reflection band”.  It is unclear what constitutes a “narrow” reflection band.  Appropriate action is required.

Regarding Claim 13, Applicant recites, “wherein the narrow reflection band has a width no greater than 5% of a central reflected wavelength”.  It is unclear in what context a central reflected wavelength corresponds to in conjunction with the narrow reflection band. How is the organic photosensitive device being further limited by “a central reflected wavelength”?  Appropriate action is required.

Regarding Claim 13, Applicant recites, inter alia, “no greater than 5% of a central reflected wavelength”.  Its unclear how the central reflected wavelength further limits the narrow reflection band.  

Regarding Claims 13 and 23, Applicant recites, inter alia, “wherein the narrow reflection band has a width no greater than 5% of a central reflected wavelength” and “wherein the narrow reflection bands have a width no greater than 5% of their respective central reflected wavelengths”. Applicant has not disclosed a central reflected wavelength being “of the narrow reflection band” as claimed.  Applicant discloses that the term “narrow reflection band” means a reflection band having a width no greater than 5% of the central reflected wavelength (i.e. in the green at a central wavelength of 550 nm, a narrow band would be less than 28 nm) (Instant Specification – Paragraph 073).  Applicant discloses that the narrow reflection band does not have a width greater than 5% of a central reflected band, not a “wavelength”.
Applicants attention is directed to MPEP 2173.03, “A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty.”  In the instant case, Applicant has disclosed in the specification that the narrow reflection band reflects a portion of no greater than 5% of wavelengths that correspond to a specific color (in the instant case green), not as claimed where the narrow reflection band is reflecting no greater than 5% of an additionally reflected group of wavelengths.  Appropriate action is required.

Regarding Claims 13 and 23, Applicant recites, “a desired wavelength corresponding to a desired color”.  It is unclear what the term “desired” imparts on the structure of the device.  Appropriate action is required.

Regarding Claim 23, Applicant recites, inter alia, Applicant recites, inter alia, “high reflectivity”, and “wherein high reflectivity includes reflectivity greater than 30%”.  It is unclear what constitutes a “high” reflectivity, can it include characteristics other than a reflectivity greater than 30%?  Appropriate action is required.

Regarding Claim 23, Applicant recites, inter alia, “a narrow reflection band”.  It is unclear what constitutes a “narrow” reflection band.  Appropriate action is required.

Regarding Claim 23, Applicant recites, inter alia, “no greater than 5% of their respective central reflected wavelength”.  It’s unclear how the central reflected wavelength further limits the narrow reflection band.  Is the central reflected wavelength a portion of the range of one or more wavelengths of incident light or is it a reflected sub-band of wavelengths?  How can the narrow reflection bands be a smaller portion of themselves? Appropriate action is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 


Claims 13-14, 16, 18, 20 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. (US 2009/0287446 A1) in view of Petkie et al. (US 2009/0242021 A1).

In view of Claim 13, as best understood by the Examiner, Wang et al. discloses an organic photosensitive device (Figure 7A) comprising:
a substrate (Figure 7A, #615 & Paragraph 0113);
a first electrode disposed over the substrate; a second electrode disposed over the substrate; a photoactive region positioned between the first electrode and the second electrode (Figure 7A, #610 & Paragraph 0113 – connections on both sides of the cell seen in Figure 3A, #310 & #340-#350);
a reflector disposed over the second electrode (Figure 7A, #620) wherein the reflector comprises a notch filter (Paragraph 0114 & 0117).
Wang et al. does not disclose that the reflector comprises a notch filter that is configured to exhibit high reflectivity in a narrow reflection band at a range of one or more wavelengths of incident light, wherein the high reflectivity includes reflectivity greater than 30%, wherein the narrow reflection band has a width no greater than 5% of a central reflected wavelength and where the device exhibits a color corresponding to the range of one or more wavelengths.
Petkie et al. discloses a reflector that comprises a notch filter that is configured to exhibit high reflectivity in a narrow reflection band at a range of one or more wavelengths of incident light (Figure 1, #110 – Paragraph 0021 & 0034).  Petkie et al. teaches that the high reflectivity includes reflectivity greater than 30% (Figure 3 & 5 – Paragraph 0037), and that the central reflected wavelength is a desired 
Petkie et al. discloses that commercial research efforts have mostly focused on maximizing the transmission of available light into the solar cell material for conversion into electrical energy and the ideal solar cell appears black, wherein the value of grid-tied solar cell units is not only based upon their capability to generate power but also upon their overall visual appearance which is especially important in rooftop residential design (Paragraph 0018), wherein the notch filter may be used to obtain desired colors of the solar cell unit without significantly reducing the conversion efficiency by a large degree and the use of one or more layers on a solar cell unit provides tools for product designers to include aesthetic considerations into their product design efforts (Paragraph 0010).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a notch filter that is configured to exhibit high reflectivity in a narrow reflection band at a range of one or more wavelengths of incident light, wherein the high reflectivity includes reflectivity greater than 30%, wherein the narrow reflection band has a width no greater than 5% of a central reflected wavelength and where the device exhibits a color corresponding to the range of one or more wavelengths as disclosed by Petkie et al. in Wang et al. photosensitive device for the advantages of obtaining desired colors for a PV device without significantly reducing the conversion efficiency by a large degree and providing a tool for product designers to include aesthetic considerations into their product design efforts.
                        
                            
                                
                                    λ
                                
                                
                                    O
                                
                            
                            =
                            4
                             
                            n
                             
                            x
                             
                            d
                        
                     where                         
                            
                                
                                    λ
                                
                                
                                    O
                                
                            
                        
                     is the center reflected wavelength (Instant Specification – Paragraph 0070).
Petkie et al. discloses the notch filter is a DBR reflector that comprises a dielectric stack of alternating high and low refractive index materials whose thicknesses satisfy                         
                            
                                
                                    λ
                                
                                
                                    O
                                
                            
                            =
                            4
                             
                            n
                             
                            x
                             
                            d
                        
                     where                         
                            
                                
                                    λ
                                
                                
                                    O
                                
                            
                        
                     is the center reflected wavelength (Figure 3 - Paragraph 0030 & 0037).
 Petkie et al. teaches the same structure as recited, and therefore it will, inherently, display the recited properties, namely allowing for the notch filter to be, “configured to exhibit high reflectivity in a narrow reflection band at a range of one or more wavelengths of incident light” and, “wherein the narrow reflection band has a width no greater than 5% of a central reflected wavelength”. See MPEP 2112.01 I.

In view of Claim 14, Wang et al. and Petkie et al. are relied upon for the reasons given above in addressing Claim 13.  Wang et al. teaches that layer of polymeric material (Figure 7A, #618) that is between the modified optical notch filter (Figure 7A, #620) and the solar cells (Figure 7A, #610), wherein the polymeric material is transparent to allow light to reach the cells, and thus is considered an “optical spacer” as claimed.

In view of Claim 15, Wang et al. and Petkie et al. are relied upon for the reasons given above in addressing Claim 13.  Petkie et al. teaches that the notch filer is a rugate reflector (Paragraph 0026).



In view of Claim 18, Wang et al. and Petkie et al. are relied upon for the reasons given above in addressing Claim 13.  Wang teaches that the substrate can be formed from any desirable material, such as glass (corresponding to the claimed “wherein the substrate comprises an...automotive glass” feature) ([0110]). It is noted that the glass of the substrate (615) is capable of being an “automotive” glass as claimed. The recitation to “automotive glass” is considered intended use of the glass, as the claim does not require any specific structure or material that makes the glass "automotive", and thus the glass substrate is capable of being used as an "automotive" glass, as claimed. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP §2114).

In view of Claim 20, Wang et al. and Petkie et al. are relied upon for the reasons given above in addressing Claim 13.  Wang teaches that the substrate can be formed from any desirable material, such as glass or metal ([0110]), where glass or metal are considered to be "motor vehicle bodies or components, watercraft bodies and components, aircraft bodies and components, spacecraft bodies and components, windows...build surfaces, building sheetings, building sidings, roofing shingles”, as claimed. Each of these features can be made of glass and/or metal, and thus the substrate being glass or metal would read on the substrate being selected from one of the above discussed claimed elements.

In view of Claim 22, Wang et al. and Petkie et al. are relied upon for the reasons given above in addressing Claim 13.  Wang et al. teaches that the device is an organic solar cell (Paragraph 0120).

In view of Claims 23-24, as best understood by the Examiner, Wang et al. discloses an organic photosensitive device (Figure 7A) comprising:
a substrate (Figure 7A, #615 & Paragraph 0113);
a first electrode disposed over the substrate; a second electrode disposed over the substrate; a photoactive region positioned between the first electrode and the second electrode (Figure 7A, #610 & Paragraph 0113 – connections on both sides of the cell seen in Figure 3A, #310 & #340-#350);
a reflector disposed over the second electrode (Figure 7A, #620) wherein the reflector comprises a notch filter (Paragraph 0114 & 0117).
Wang et al. does not disclose that the reflector comprises at least a first notch filter and a second notch filter, wherein at least one of the first notch filter or the second notch filter are a distributed Bragg Reflector (DBR), wherein the first notch filter is configured to exhibit high reflectivity in a narrow reflection band at a range of one or more first wavelengths of incident light, and the second notch filter is configured to exhibit high reflectivity in a narrow reflection band at a range of one or more second wavelengths of incident light, and wherein high reflectivity includes reflectivity greater than 30%, wherein the one or more second wavelengths are different from the one or more first wavelengths, and wherein the narrow reflection bands have a width no greater than 5% of their respective central reflected wavelengths, the respective wavelengths being respective desired wavelengths corresponding to respective desired colors and wherein the device exhibits a color 
Petkie et al. discloses a device exhibits a color corresponding to the range of one or more wavelengths (Figure 1, #110 & Paragraph 0034) such that a reflector comprises at least one first and second notch filter (Figure 5 - Paragraph 0021 –“filters” plural & Paragraph 0029 – “a series of films”) configured to exhibit high reflectivity in narrow reflection bands at a range of one or more wavelengths of incident light, wherein high reflectivity includes reflectivity greater than 30% (Figure 3 & 5 - Paragraph 0037).  Petkie et al. teaches that the respective central reflected wavelengths being respective desired wavelengths corresponding to respective desired colors (Paragraph 0029, 0034, & 0037).  In regards to the limitation that a narrow reflection band has a width no greater than 5% of a central reflected wavelength, Petkie et al. discloses a narrow reflection wavelength of 634 nm, that has a width no greater than 5% of the band it resides in e.g., a singular wavelength divided by a conservative range of 50 wavelengths is not greater than 5% (Figure 5).  Petkie et al. also discloses three separate narrow reflection bands with a width no greater than 5% of an arbitrarily chosen band of central wavelengths (Figure 7).
Petkie et al. teaches that this applies to one or more first and second wavelengths that can be different then each other such that the respective central reflected wavelengths being respected desired wavelengths corresponding to respective desired colors (Paragraph 0043). Petkie et al. discloses that commercial research efforts have mostly focused on maximizing the transmission of available light into the solar cell material for conversion into electrical energy and the ideal solar cell appears black, wherein the value of grid-tied solar cell units is not only based upon their capability to generate power but also upon their overall visual appearance which is especially important in rooftop residential design (Paragraph 0018), wherein the color component (110) may be used to obtain desired colors of the solar cell unit without significantly reducing the conversion efficiency by a large degree and the use of one or 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a reflector that comprises at least a first notch filter and a second notch filter, wherein at least one of the first notch filter or the second notch filter are a distributed Bragg Reflector (DBR), wherein the first notch filter is configured to exhibit high reflectivity in a narrow reflection band at a range of one or more first wavelengths of incident light, and the second notch filter is configured to exhibit high reflectivity in a narrow reflection band at a range of one or more second wavelengths of incident light, and wherein high reflectivity includes reflectivity greater than 30%, wherein the one or more second wavelengths are different from the one or more first wavelengths, and wherein the narrow reflection bands have a width no greater than 5% of their respective central reflected wavelengths, the respective wavelengths being respective desired wavelengths corresponding to respective desired colors and wherein the device exhibits a color corresponding to the range of one or more first wavelengths and the range of one or more second wavelengths as disclosed by Petkie et al. in Wang et al. photosensitive device for the advantages of obtaining desired colors for a PV device without significantly reducing the conversion efficiency by a large degree and providing a tool for product designers to include aesthetic considerations into their product design efforts.
Alternatively, in regards to the limitation that the notch filters are, “configured to exhibit high reflectivity in a narrow reflection band at a range of one or more wavelengths of incident light” and, “wherein the narrow reflection band has a width no greater than 5% of a central reflected wavelength”.  Applicant discloses the notch filter is a DBR reflector that comprises a dielectric stack of alternating high and low refractive index materials whose thicknesses satisfy                         
                            
                                
                                    λ
                                
                                
                                    O
                                
                            
                            =
                            4
                             
                            n
                             
                            x
                             
                            d
                        
                     where                         
                            
                                
                                    λ
                                
                                
                                    O
                                
                            
                        
                     is the center reflected wavelength (Instant Specification – Paragraph 0070).
                        
                            
                                
                                    λ
                                
                                
                                    O
                                
                            
                            =
                            4
                             
                            n
                             
                            x
                             
                            d
                        
                     where                         
                            
                                
                                    λ
                                
                                
                                    O
                                
                            
                        
                     is the center reflected wavelength (Figure 3 - Paragraph 0030 & 0037).
 Petkie et al. teaches the same structure as recited, and therefore it will, inherently, display the recited properties, namely allowing for the notch filters to be, “configured to exhibit high reflectivity in a narrow reflection band at a range of one or more wavelengths of incident light” and, “wherein the narrow reflection band has a width no greater than 5% of a central reflected wavelength”. See MPEP 2112.01 I.

In view of Claim 25, Wang et al. and Petkie et al. are relied upon for the reasons given above in addressing Claim 23.  Petkie et al. teaches that the first notch filter can comprise oxides (Paragraph 0030).


Claims 17 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. (US 2009/0287446 A1) in view of Petkie et al. (US 2009/0242021 A1) in further view of Stancel (US 2008/0302030 A1).

In view of Claim 17, Wang et al. and Petkie et al. are relied upon for the reasons given above in addressing Claim 13.  Wang et al. teaches that the substrate can be formed of any desirable material that can support and retain the solar cells (Paragraph 0110) but does not explicitly teach that the substrate comprises a flexible material. 
Stancel teaches a similar module (410) comprising a back layer (420), solar cells (416), and a front layer (412) which can be a notch filter (Figure 21; [0088], [0098]). The back layer (420) supports the 
It would have been obvious to a person having ordinary skill in the art at the time of the invention to make the substrate of modified Wang out of a flexible sheet material as taught by Stancel, as Stancel teaches that making the back layer out of a flexible sheet material is a known and suitable material for supporting solar cells and as an alternative to glass. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 - 97 (2007) (see MPEP § 2143, B.). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07.

In view of Claim 19, Wang et al., Petkie et al. and Stancel are relied upon for the reasons given above in addressing Claim 17.  Stancel et al. was relied upon to disclose the substrate comprises a flexible material (Paragraph 0102).  
It is noted that “moldable” is a product-by-process limitation, where the flexible sheet material is capable of being “molded” as claimed. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a .




Claims 13-16, 18, 20, and 22-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Afify et al. (US 2013/0312828 A1) in view of Petkie et al. (US 2009/0242021 A1).

In view of Claim 13, as best understood by the Examiner, Afify et al. discloses a photosensitive device (Figure 9 & Paragraph 0007) comprising:
a substrate (Figure 9, #42 & Paragraph 0082);
a first electrode disposed over the substrate (Figure 9, #46 & Paragraph 0098);
a second electrode disposed over the first electrode (Figure 9, #44 & Paragraph 0096);
a reflector disposed over the second electrode (Figure 9, #20 – bottom layer - Paragraph 0082, 0085 & 0094); wherein the reflector comprises at least one notch filter (Paragraph 0036 – band-stop filter is synonymous with the term “notch filter”).
When reading the preamble in the context of the entire claim, the recitation “an organic photosensitive device” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Petkie et al. discloses a reflector that comprises a notch filter that is configured to exhibit high reflectivity in a narrow reflection band at a range of one or more wavelengths of incident light (Figure 1, #110 – Paragraph 0021 & 0034).  Petkie et al. teaches that the high reflectivity includes reflectivity greater than 30% (Figure 3 & 5 – Paragraph 0037), and that the central reflected wavelength is a desired wavelength corresponding to a desired color (Paragraph 0034 & 0037). In regards to the limitation that a narrow reflection band has a width no greater than 5% of a central reflected wavelength, Petkie et al. discloses a narrow reflection wavelength of 634 nm, that has a width no greater than 5% of the band it resides in e.g., a singular wavelength divided by a conservative range of 50 wavelengths is not greater than 5% (Figure 5).
Petkie et al. discloses that commercial research efforts have mostly focused on maximizing the transmission of available light into the solar cell material for conversion into electrical energy and the ideal solar cell appears black, wherein the value of grid-tied solar cell units is not only based upon their capability to generate power but also upon their overall visual appearance which is especially important in rooftop residential design (Paragraph 0018), wherein the notch filter may be used to obtain desired colors of the solar cell unit without significantly reducing the conversion efficiency by a large degree and the use of one or more layers on a solar cell unit provides tools for product designers to include aesthetic considerations into their product design efforts (Paragraph 0010).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a notch filter that is configured to exhibit high reflectivity in a narrow 
Alternatively, in regards to the limitation that the notch filter is, “configured to exhibit high reflectivity in a narrow reflection band at a range of one or more wavelengths of incident light” and, “wherein the narrow reflection band has a width no greater than 5% of a central reflected wavelength”.  Applicant discloses the notch filter is a DBR reflector that comprises a dielectric stack of alternating high and low refractive index materials whose thicknesses satisfy                         
                            
                                
                                    λ
                                
                                
                                    O
                                
                            
                            =
                            4
                             
                            n
                             
                            x
                             
                            d
                        
                     where                         
                            
                                
                                    λ
                                
                                
                                    O
                                
                            
                        
                     is the center reflected wavelength (Instant Specification – Paragraph 0070).
Petkie et al. discloses the notch filter is a DBR reflector that comprises a dielectric stack of alternating high and low refractive index materials whose thicknesses satisfy                         
                            
                                
                                    λ
                                
                                
                                    O
                                
                            
                            =
                            4
                             
                            n
                             
                            x
                             
                            d
                        
                     where                         
                            
                                
                                    λ
                                
                                
                                    O
                                
                            
                        
                     is the center reflected wavelength (Figure 3 - Paragraph 0030 & 0037).
 Petkie et al. teaches the same structure as recited, and therefore it will, inherently, display the recited properties, namely allowing for the notch filter to be, “configured to exhibit high reflectivity in a narrow reflection band at a range of one or more wavelengths of incident light” and, “wherein the narrow reflection band has a width no greater than 5% of a central reflected wavelength”. See MPEP 2112.01 I.

In view of Claim 14, Afify et al. and Petkie et al. are relied upon for the reasons given above in addressing Claim 13.  Petkie et al. teaches that there are additional reflectors present, these reflectors 

In view of Claim 15, Afify et al. and Petkie et al. are relied upon for the reasons given above in addressing Claim 13.  Petkie et al. teaches that the notch filter is chosen from a DBR rugate reflector (Paragraph 0037-0038).

In view of Claim 16, Afify et al. and Petkie et al. are relied upon for the reasons given above in addressing Claim 13.  Petkie et al. teaches that the at least one notch filter comprises one or more dielectric materials chosen from inorganic oxides (0030).

In view of Claim 18, Afify et al. and Petkie et al. are relied upon for the reasons given above in addressing Claim 13. Petkie et al. teaches that the substrate is made of glass (corresponding to the claimed “wherein the substrate comprises an...automotive glass” feature) (0082). It is noted that the glass of the substrate is capable of being an “automotive” glass as claimed. The recitation to “automotive glass” is considered intended use of the glass, as the claim does not require any specific structure or material that makes the glass "automotive", and thus the glass substrate is capable of being used as an "automotive" glass, as claimed. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP §2114).



In view of Claim 22, Afify et al. and Petkie et al. are relied upon for the reasons given above in addressing Claim 13.  Afify et al. teaches that the device is an organic solar cell (Paragraph 0007).

In view of Claim 23, as best understood by the Examiner, Afify et al. discloses a photosensitive device (Figure 9 & Paragraph 0007) comprising:
a substrate (Figure 9, #42 & Paragraph 0082);
a first electrode disposed over the substrate (Figure 9, #46 & Paragraph 0098);
a second electrode disposed over the first electrode (Figure 9, #44 & Paragraph 0096);
a reflector disposed over the second electrode (Figure 9, #20 – bottom layer - Paragraph 0082, 0085 & 0094); wherein the reflector comprises at least one notch filter (Paragraph 0036 – band-stop filter is synonymous with the term “notch filter”).
When reading the preamble in the context of the entire claim, the recitation “an organic photosensitive device” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Afify et al. does not disclose that the reflector comprises at least a first notch filter and a second notch filter, wherein at least one of the first notch filter or the second notch filter are a distributed Bragg Reflector (DBR), wherein the first notch filter is configured to exhibit high reflectivity in a narrow reflection band at a range of one or more first wavelengths of incident light, and the second notch filter is configured to exhibit high reflectivity in a narrow reflection band at a range of one or more second wavelengths of incident light, and wherein high reflectivity includes reflectivity greater than 30%, wherein the one or more second wavelengths are different from the one or more first wavelengths, and wherein the narrow reflection bands have a width no greater than 5% of their respective central reflected wavelengths, the respective wavelengths being respective desired wavelengths corresponding to respective desired colors and wherein the device exhibits a color corresponding to the range of one or more first wavelengths and the range of one or more second wavelengths.
Petkie et al. discloses a device exhibits a color corresponding to the range of one or more wavelengths (Figure 1, #110 & Paragraph 0034) such that a reflector comprises at least one first and second notch filter (Figure 5 - Paragraph 0021 –“filters” plural & Paragraph 0029 – “a series of films”) configured to exhibit high reflectivity in narrow reflection bands at a range of one or more wavelengths of incident light, wherein high reflectivity includes reflectivity greater than 30% (Figure 3 & 5 - Paragraph 0037).  Petkie et al. teaches that the respective central reflected wavelengths being respective desired wavelengths corresponding to respective desired colors (Paragraph 0029, 0034, & 0037).  In regards to the limitation that a narrow reflection band has a width no greater than 5% of a central reflected wavelength, Petkie et al. discloses a narrow reflection wavelength of 634 nm, that has a width no greater than 5% of the band it resides in e.g., a singular wavelength divided by a conservative range of 50 wavelengths is not greater than 5% (Figure 5).  Petkie et al. teaches that this applies to one or more 
Petkie et al. discloses that commercial research efforts have mostly focused on maximizing the transmission of available light into the solar cell material for conversion into electrical energy and the ideal solar cell appears black, wherein the value of grid-tied solar cell units is not only based upon their capability to generate power but also upon their overall visual appearance which is especially important in rooftop residential design (Paragraph 0018), wherein the color component (110) may be used to obtain desired colors of the solar cell unit without significantly reducing the conversion efficiency by a large degree and the use of one or more layers on a solar cell unit provides tools for product designers to include aesthetic considerations into their product design efforts (Paragraph 0010).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a reflector that comprises at least a first notch filter and a second notch filter, wherein at least one of the first notch filter or the second notch filter are a distributed Bragg Reflector (DBR), wherein the first notch filter is configured to exhibit high reflectivity in a narrow reflection band at a range of one or more first wavelengths of incident light, and the second notch filter is configured to exhibit high reflectivity in a narrow reflection band at a range of one or more second wavelengths of incident light, and wherein high reflectivity includes reflectivity greater than 30%, wherein the one or more second wavelengths are different from the one or more first wavelengths, and wherein the narrow reflection bands have a width no greater than 5% of their respective central reflected wavelengths, the respective wavelengths being respective desired wavelengths corresponding to respective desired colors and wherein the device exhibits a color corresponding to the range of one or more first wavelengths and the range of one or more second wavelengths as disclosed by Petkie et al. in Afify et al. photosensitive device for the advantages of obtaining desired colors for a PV device 
Alternatively, in regards to the limitation that the notch filters are, “configured to exhibit high reflectivity in a narrow reflection band at a range of one or more wavelengths of incident light” and, “wherein the narrow reflection band has a width no greater than 5% of a central reflected wavelength”.  Applicant discloses the notch filter is a DBR reflector that comprises a dielectric stack of alternating high and low refractive index materials whose thicknesses satisfy                         
                            
                                
                                    λ
                                
                                
                                    O
                                
                            
                            =
                            4
                             
                            n
                             
                            x
                             
                            d
                        
                     where                         
                            
                                
                                    λ
                                
                                
                                    O
                                
                            
                        
                     is the center reflected wavelength (Instant Specification – Paragraph 0070).
Petkie et al. discloses the notch filter is a DBR reflector that comprises a dielectric stack of alternating high and low refractive index materials whose thicknesses satisfy                         
                            
                                
                                    λ
                                
                                
                                    O
                                
                            
                            =
                            4
                             
                            n
                             
                            x
                             
                            d
                        
                     where                         
                            
                                
                                    λ
                                
                                
                                    O
                                
                            
                        
                     is the center reflected wavelength (Figure 3 - Paragraph 0030 & 0037).
 Petkie et al. teaches the same structure as recited, and therefore it will, inherently, display the recited properties, namely allowing for the notch filters to be, “configured to exhibit high reflectivity in a narrow reflection band at a range of one or more wavelengths of incident light” and, “wherein the narrow reflection band has a width no greater than 5% of a central reflected wavelength”. See MPEP 2112.01 I.

In view of Claim 24, Afify et al. and Petkie et al. are relied upon for the reasons given above in addressing Claim 23.  Petkie et al. teaches that the notch filter is chosen from a DBR rugate reflector (Paragraph 0037-0038).

In view of Claim 25, Afify et al. and Petkie et al. are relied upon for the reasons given above in addressing Claim 23.  Petkie et al. teaches that the at least one notch filter comprises one or more dielectric materials chosen from inorganic oxides (0030).


Claims 17 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Afify et al. (US 2013/0312828 A1) in view of Petkie et al. (US 2009/0242021 A1) in further view of Stancel (US 2008/0302030 A1).

In view of Claim 17, Afify et al. and Petkie et al. are relied upon for the reasons given above in addressing Claim 13.  Afify et al. does not explicitly teach that the substrate comprises a flexible material. 
Stancel teaches a similar module (410) comprising a back layer (420), solar cells (416), and a front layer (412) which can be a notch filter (Figure 21; [0088], [0098]). The back layer (420) supports the solar cells, and the back layer can be made of glass ([0088]), which is one of the materials suggested by Afify. Stancel further teaches that the back layer (420) can instead be made of a flexible sheet material (corresponding to the claimed “wherein the substrate comprises a flexible material” feature) ([0102]). Stancel teaches that making the back layer out of a flexible sheet material is a known and suitable alternative to glass.
It would have been obvious to a person having ordinary skill in the art at the time of the invention to make the substrate of modified Afify out of a flexible sheet material as taught by Stancel, as Stancel teaches that making the back layer out of a flexible sheet material is a known and suitable material for supporting solar cells and as an alternative to glass. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 - 97 (2007) (see MPEP § 2143, B.). The selection of a known material, which is based upon its suitability for the intended use, is within the 

In view of Claim 19, Afify et al., Petkie et al. and Stancel are relied upon for the reasons given above in addressing Claim 17.  Stancel et al. was relied upon to disclose the substrate comprises a flexible material (Paragraph 0102).  
It is noted that “moldable” is a product-by-process limitation, where the flexible sheet material is capable of being “molded” as claimed. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, ITT F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).


Response to Arguments
Applicant argues that the phrase, “wherein the narrow reflection band has a width no greater than 5% of a central reflected wavelength” satisfies the written description requirement.  The Examiner respectfully disagrees and points out that Applicant recites, inter alia, “wherein the narrow reflection band has a width no greater than 5% of a central reflected wavelength” and “wherein the narrow reflection bands have a width no greater than 5% of their respective central reflected wavelengths”. Applicant has not disclosed a central reflected wavelength being “of the narrow reflection band” as claimed.  Applicant discloses that the term “narrow reflection band” means a reflection band having a 
Accordingly, Applicant has not disclosed the subject matter in the specification in such a way as to reasonably convey to one skilled in the relevant art at the time the application was filed that the narrow reflection band has a width no greater than 5% of a central reflected wavelength.  Rather, Applicant has disclosed that the narrow reflection band reflects a width no greater than 5% of a band of green wavelengths.  Appropriate action is required.

Applicant argues the phrases, “wherein the narrow reflection band has a width no greater than 5% of a central reflected wavelength” and “wherein the narrow reflection bands have a width no greater than 5% of their respective central reflected wavelengths” are not indefinite.  The Examiner respectfully disagrees and points out to Applicant that it is unclear in what context a central reflected wavelength corresponds to in conjunction with the narrow reflection band.  How is the organic photosensitive device being further limited by “a central reflected wavelength”?  It’s unclear how the central reflected wavelength further limits the narrow reflection bands.  Is the central reflected wavelength a portion of the range of one or more wavelengths of incident light or is it a reflected sub-band of wavelengths? 
It’s also noted that Applicant has not disclosed a central reflected wavelength being “of the narrow reflection band” as claimed.  Applicant discloses that the term “narrow reflection band” means a reflection band having a width no greater than 5% of the central reflected wavelength (i.e. in the green at a central wavelength of 550 nm, a narrow band would be less than 28 nm) (Instant Specification – Paragraph 073).  Applicant discloses that the narrow reflection band does not have a width greater than 
Applicants attention is directed to MPEP 2173.03, “A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty.”  In the instant case, Applicant has disclosed in the specification that the narrow reflection band reflects a portion of no greater than 5% of wavelengths that correspond to a specific color (in the instant case green), not as claimed where the narrow reflection band is reflecting no greater than 5% of an additionally reflected group of wavelengths.  Appropriate action is required.

Applicant argues that there is no motivation to combine Wang with Petkie.  The Examiner respectfully points out to Applicant that in regards to the limitation that a narrow reflection band has a width no greater than 5% of a central reflected wavelength, Petkie et al. discloses a narrow reflection wavelength of 634 nm, that has a width no greater than 5% of the band it resides in e.g., a singular wavelength divided by a conservative range of 50 wavelengths is not greater than 5% (Figure 5).
Alternatively, in regards to the limitation that the notch filter is, “configured to exhibit high reflectivity in a narrow reflection band at a range of one or more wavelengths of incident light” and, “wherein the narrow reflection band has a width no greater than 5% of a central reflected wavelength”.  Applicant discloses the notch filter is a DBR reflector that comprises a dielectric stack of alternating high and low refractive index materials whose thicknesses satisfy             
                
                    
                        λ
                    
                    
                        O
                    
                
                =
                4
                 
                n
                 
                x
                 
                d
            
         where             
                
                    
                        λ
                    
                    
                        O
                    
                
            
         is the center reflected wavelength (Instant Specification – Paragraph 0070).
            
                
                    
                        λ
                    
                    
                        O
                    
                
                =
                4
                 
                n
                 
                x
                 
                d
            
         where             
                
                    
                        λ
                    
                    
                        O
                    
                
            
         is the center reflected wavelength (Figure 3 - Paragraph 0030 & 0037).
 Petkie et al. teaches the same structure as recited, and therefore it will, inherently, display the recited properties, namely allowing for the notch filter to be, “configured to exhibit high reflectivity in a narrow reflection band at a range of one or more wavelengths of incident light” and, “wherein the narrow reflection band has a width no greater than 5% of a central reflected wavelength”. See MPEP 2112.01 I.  
Petkie et al. discloses that commercial research efforts have mostly focused on maximizing the transmission of available light into the solar cell material for conversion into electrical energy and the ideal solar cell appears black, wherein the value of grid-tied solar cell units is not only based upon their capability to generate power but also upon their overall visual appearance which is especially important in rooftop residential design (Paragraph 0018), wherein the color component (110) may be used to obtain desired colors of the solar cell unit without significantly reducing the conversion efficiency by a large degree and the use of one or more layers on a solar cell unit provides tools for product designers to include aesthetic considerations into their product design efforts (Paragraph 0010).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a reflector that comprises at least a first notch filter and a second notch filter, wherein at least one of the first notch filter or the second notch filter are a distributed Bragg Reflector (DBR), wherein the first notch filter is configured to exhibit high reflectivity in a narrow reflection band at a range of one or more first wavelengths of incident light, and the second notch filter is configured to exhibit high reflectivity in a narrow reflection band at a range of one or more second wavelengths of incident light, and wherein high reflectivity includes reflectivity greater than 30%, wherein the one or more second wavelengths are different from the one or more first wavelengths, and 
Accordingly, for the reasons stated above, this argument is unpersuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726